       Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

JOSEPH LAUX
520 Country Club Lane
Onalaska, WI 54650
              Plaintiff,
       v.
GREEN JACKET AUCTIONS, INC.,
221 Morris Avenue
Denville, NJ 07834,
                                                    Case No: 3:19-cv-706
SHIRLEY CASPER, individually
and as the Personal Representative of the
Estate of William Earl Casper Jr.
2169 Yarrow Drive
Mapleton, UT 84664, and

BYRON CASPER
482 S. 2500 West Unit #1
Springville, UT 84663

              Defendants.

                                            COMPLAINT


       Plaintiff Joseph Laux (“Joseph”) by his attorneys, DeWitt LLP, and for his Complaint

against Defendants Green Jacket Auctions, Inc. (“Green Jacket”), Shirley Casper, on information

and belief the personal representative of the Estate of William Earl Casper Jr. (“Estate”) and

individually (in both capacities, “Shirley”), and Byron Casper (“Byron”) alleges and states as

follows:

                                 NATURE OF THE ACTION

       1.     This is an action for breach of contract and breach of warranty under the Uniform

Commercial Code (“UCC”), civil theft, conversion, and misrepresentation. Shirley, by Byron

Casper and Green Jacket as her agents, sold golf memorabilia to Joseph for which he paid
       Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 2 of 13



$135,000, but that she was prohibited from selling by agreement with the United States Golf

Association (“USGA”). Joseph was unaware of this encumbrance, and neither Shirley nor her

agents disclosed it to Joseph prior to the sale in violation of Wis. Stat. § 402.312 (UCC 2-312).

Green Jacket affirmatively misrepresented to Joseph that there were no encumbrances or cloud

on title. Green Jacket wrongfully retains possession of goods for which Joseph paid.

                          PARTIES, JURISDICTION AND VENUE

       2.      Joseph is an individual and a citizen of the State of Wisconsin with an address of

520 Country Club Lane, Onalaska, WI 54650.

       3.      Shirley is an individual and a citizen of the State of Utah with an address of 2169

Yarrow Drive Mapleton, UT 84664. Shirley is the widow of William Earl Casper Jr. (“Billy

Casper”), an American professional golfer and one of the most prolific winners on the PGA tour

during his prime in the mid-1950s through the mid-1970s. On information and belief, Shirley is,

or was, the personal representative of the Estate of Billy Casper, or in the alternative, Shirley

inherited, or otherwise gained control of, Billy Casper’s extensive collection of golf memorabilia

upon his death on or about February 7, 2015.

       4.      Byron is an individual and a citizen of the State of Utah with an address of 482 S.

2500 West Unit #1, Springville, UT 84663. Byron is one of Billy Casper’s and Shirley’s sons

and has held himself out to be Shirley’s representative as to the sale of golf memorabilia in Billy

Casper’s collection after Billy Casper’s death.

       5.      Green Jacket is a Florida corporation listing its current principal place of business

as 221 Morris Avenue, Denville, NJ 07834.             Green Jacket is engaged in the business of

conducting auctions and sales of sports memorabilia and holds itself out as having special




                                                  2
       Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 3 of 13



expertise in specializing in the auctioning and sale of golf-related memorabilia. Green Jacket

acted as Shirley’s agent in the sale of goods in exchange for a fee.

       6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because Joseph is a citizen of a different state than Shirley, Byron, and Green Jacket,

and therefore, complete diversity of citizenship exists between the parties. Additionally, the

amount in controversy exceeds the sum of $75,000.

       7.      This Court has personal jurisdiction over Shirley, Byron, and Green Jacket under

Wis. Stat. § 801.05(5)(e) because this action relates to goods actually received by Joseph in

Wisconsin from Green Jacket acting on behalf of Shirley and Byron. There is also personal

jurisdiction over Shirley, Byron, and Green Jacket in Wisconsin under Wis. Stat. § 801.05(5)(c)

because this action arises out of a promise made by Green Jacket to deliver goods to Joseph in

Wisconsin, on Shirley and Byron’s behalf. Moreover, the transaction between Joe and Green

Jacket and Shirley and Byron contemplates a substantial connection with Wisconsin. Finally,

Green Jacket, as Shirley and Byron’s agent, has had substantial contacts with Wisconsin in

reference to the transaction, including emails and phone calls to Joseph in Wisconsin, solicitation

of Joseph’s business in Wisconsin, and acceptance of payments from Joseph from financial

institutions based in Wisconsin.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claim occurred in this District, and Shirley, Byron,

and Green Jacket are subject to personal jurisdiction in this District.

                                              FACTS

       9.      Either Billy Casper prior to his death on or about February 7, 2015, or Shirley,

whether independently or by her agent, Byron, as personal representative of the Estate or




                                                  3
          Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 4 of 13



individually after Billy Casper’s death, engaged Green Jacket as agent to sell or auction certain

golf memorabilia related to Billy Casper’s playing career.

          10.   On February 19, 2016, Ryan Carey (“Carey”), one of the two founders and

principals of Green Jacket acting as employee, agent, or otherwise on behalf of Green Jacket,

sent a mass email to numerous recipients, including Joseph, offering for sale the four following

Billy Casper U.S. Open trophies for the following amounts: 1959 U.S. Open (90% scale):

$110,000; 1966 U.S. Open (90% scale): $110,000; 1959 U.S. Open (50% scale – Player

Trophy): $35,000; 1966 U.S. Open (50% scale – Player Trophy): $35,000.

          11.   On or about February 19, 2016, Carey represented to Joseph in a telephone

conversation that the four trophies listed above had clear title and were unencumbered.

          12.   On the same day, Joseph agreed to purchase the 1959 U.S. Open (90% scale)

trophy for $110,000 and the 1966 U.S. Open (50% scale – Player Trophy), which Green Jacket

offered for a discount, for $25,000. A copy of the email exchanges reflecting Green Jacket’s

offer and Joseph’s agreement is attached hereto as Exhibit A.

          13.   On February 23, 2016, Carey sent Joseph an invoice via email in the total amount

of $135,000. A copy of this email and accompanying invoice is attached hereto as Exhibit B.

          14.   On or about February 26, 2016, Joseph paid the entire invoiced amount to Green

Jacket.

          15.   After the sale, Green Jacket and Joseph agreed to exchange the 1966 U.S. Open

(50% scale – Player Trophy) for the 1959 U.S. Open (50% scale – Player Trophy) and a $1,500

payment to Joseph. The 1959 U.S. Open (90% scale) trophy and 1959 U.S. Open (50% scale –

Player Trophy) are herein referred to as the “Trophies.”




                                                4
       Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 5 of 13



       16.     Joseph shipped the 1966 U.S. Open (50% scale – Player Trophy) trophy on March

6, 2016.

       17.     To date, Green Jacket retains possession of the 1959 U.S. Open (50% scale –

Player Trophy) and has not paid $1,500 to Joseph as agreed.

       18.     On or about December 11, 2017, Joseph entered into an Auction Consignment

Agreement with Heritage Auctions, Inc., a Texas Corporation (“Heritage”), to offer the Trophies

for sale at an auction to be held February 24, 2018 through February 25, 2018 (“Auction Date”).

       19.     On information and belief, before the Auction Date, Mike Guitierrez, an

employee and agent of Heritage, contacted Byron Casper to inquire whether he might have any

additional Billy Casper memorabilia to offer for sale at the same time as the Trophies.

       20.     On information and belief, Byron Casper informed Mike Guitierrez or some

other employee or agent of Heritage that the Trophies could not be sold as a result of a prior

agreement Billy Casper made with USGA.

       21.     On or about January 31, 2018, Byron Casper sent a letter “on behalf of his mother

Shirley Casper,” to Chris Ivy, Director of Sports for Heritage (the “Letter”). A copy of the

Letter, which Heritage forwarded to Joseph, is attached hereto as Exhibit C.

       22.     The Letter states, in relevant part:

               •       “The USGA has banned the sale of ANY US Open trophies on the
       open market and has threatened to sue anyone who tries to sell them. Beings that
       they are the largest governing body in golf, this would be negative for all of us.
               •       The deal that Billy and Shirley Casper did with the buyer, was only
       on the condition that it would not be sold for a minimum of 10 years and would
       never be sold on the open market. . . .
               •       The Casper family is currently in negotiations with the USGA for
       Billy Casper‘s 1959 US open trophy as well as four miniature replica’s [sic]. By
       selling the 1966 US open trophy openly now, it will irrefutably destroy the current
       negotiations between the USGA and Billy Casper’s widow and family. These
       trophy’s [sic] are worth over 250k together.




                                                  5
        Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 6 of 13



                •      If the USGA comes after the Casper family, the seller, GJA or
        Heritage Auctions, all of our reputations in the golf world will be hurt. This
        negative press isn’t good for any one as well as future business.
                •      Last but not least, is the lack of respect that this seller has shown in
        not honoring a promise made directly to Billy and Shirley Casper before Billy
        passed away. He was only allowed this trophy on the back of this promise made
        and it has severely hurt Shirley Casper that anyone would tarnish Billy Casper, his
        widow and family by doing this.

        (Ex. C.)

        23.     As a result of the Letter and Byron Casper’s allegations, the Trophies were

removed from the Heritage auction.

        24.     After receipt of the Letter, Heritage sent Joseph a copy of the January 6, 2015

Letter Agreement by and between Billy Casper and the USGA (“USGA Agreement”). A copy of

the USGA Agreement is attached hereto as Exhibit D.

        25.     In relevant part, the USGA Agreement provides that Billy Casper’s request for

replica trophies would only be granted by the USGA if he agreed that (a) “[n]o commercial use

will be made of the Replica [trophies] without prior knowledge and written consent of the

USGA” and (b) the USGA have an opportunity to exercise a “first right to buy back the Replica

[trophies]” trophies prior to all third-party sales.

        26.     The USGA Agreement further provides that Billy Casper entered into the

Agreement “on [his] own behalf, and on behalf of [his] successors, heirs, estate, corporate

partners, affiliates parent companies, subsidiaries and assigns . . . .”

        27.     Prior to receipt of the Letter, Joseph had no knowledge of the USGA Agreement

or any encumbrances of title to the Trophies.

        28.     No representative of the Casper family, Green Jacket, or any third-party disclosed

the USGA Agreement, or any encumbrance on title to the Trophies prior to their sale to Joseph;




                                                       6
        Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 7 of 13



and as previously alleged herein, Carey represented to Joseph in a telephone conversation that

the Trophies had clear title and were unencumbered.

                             COUNT ONE: BREACH OF CONTRACT
                                    Against Green Jacket

        29.        Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

        30.        Green Jacket, as Shirley’s agent, contracted with Joseph for good and valuable

consideration to sell the Trophies to Joseph at a cost of $135,000 (the “Contract”).

        31.        Joseph has timely paid all amounts due and owing for the Trophies under the

Contract.

        32.        Green Jacket, acting as Shirley’s agent, has breached the Contract by failing to

convey and transfer possession of the 1959 U.S. Open (50% scale – Player Trophy) to Joseph.

        33.        As a result of Green Jacket’s ongoing breach of the Contract, Joseph has suffered,

and continues to suffer, damages arising from his purchase of the Trophies.

        34.        Joseph has been deprived of the benefit of the $135,000 he paid for the Trophies.

                      COUNT TWO: BREACH OF WARRANTY OF TITLE
                           Against Shirley, Byron, and Green Jacket

        35.        Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

        36.        The Contract was one for goods, and thus, the Uniform Commercial Code applies

to the contract.

        37.        Shirley, and Byron and Green Jacket as her agents, sold and contracted to sell the

Trophies, and thus are “sellers” under Wis. Stat. § 402.102(1)(d).

        38.        At the time of the Contract and sale, Joseph had no knowledge of any

encumbrance of title to the Trophies.


                                                    7
          Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 8 of 13



          39.   Pursuant to Wis. Stat. § 402.312(1)(a), there was in the Contract a warranty by the

seller that title to the Trophies would be good, and there transfer rightful.

          40.   There was in the Contract a warranty by the seller that the Trophies would be

delivered free from any security interest or other lien or encumbrance of which the buyer had no

knowledge at the time to contracting sale pursuant to Wis. Stat. § 402.312(1)(b).

          41.   At the time of the Contract there existed no specific language or circumstances

which would have given Joseph reason to know that the Shirley did not claim unencumbered title

to the Trophies or that she was purporting to sell only such limited or encumbered right as she

had.

          42.   Shirley, and Byron and Green Jacket as her agents, breached the warranty of title

because the Trophies are encumbered by the USGA Agreement.

          43.   Joseph has been damaged by Shirley, Byron, and Green Jacket’s breach of

warranty of title as set forth herein, including, diminution of value in the Trophies and lost

opportunities for sale.

                                 COUNT THREE: CONVERSION
                                     Against Green Jacket

          44.   Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

          45.   Green Jacket intentionally retained possession of the Trophies belonging to

Joseph.

          46.   Green Jacket retains possession of the 1959 U.S. Open (50% scale – Player

Trophy) without Joseph’s consent and without lawful authority to do so.

          47.   Green Jacket’s actions with respect to the 1959 U.S. Open (50% scale – Player

Trophy) seriously interfered with Joseph’s right to possess the Trophies.



                                                  8
        Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 9 of 13



        48.     As a result of Green Jacket’s actions, Joseph has been damaged in various

respects, in an amount to be determined at trial.

                                  COUNT FOUR: CIVIL THEFT
                                      Against Green Jacket

        49.     Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

        50.     Green Jacket intentionally took, used, transferred and retained possession of the

1959 U.S. Open (50% scale – Player Trophy) without the owner, Joseph’s consent.

        51.      Green Jacket did so and with the intent to deprive the Joseph permanently of

possession of the 1959 U.S. Open (50% scale – Player Trophy).

        52.     Pursuant to Wis. Stat. § 895.446, Joseph is entitled to recover from Green Jacket

the full amount of $135,000, together with his costs and actual attorneys’ fees and exemplary

damages in the amount of three times the amount awarded, plus any accrued interest, or such

other amount allowed under § 895.446 as the Court may deem just and equitable.

                  COUNT FIVE: INTENTIONAL MISREPRESENTATION
                                   Against Green Jacket

        53.     Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

        54.     As further alleged above, on or about February 19, 2016, Carey, acting as

employee, agent, or otherwise on behalf of Green Jacket, represented to Joseph in a telephone

conversation that the Trophies had clear title and were unencumbered.

        55.     Carey’s representations were untrue in that the Trophies were subject to the

prohibitions on resale contained in the USGA Agreement.

        56.     Carey knew these representations were untrue or made these representations

recklessly without caring whether they were true or false.


                                                    9
       Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 10 of 13



        57.     Carey made these representations with the intent to deceive or to induce Joseph to

act upon them to Joseph’s pecuniary damage.

        58.     Joseph believed Carey’s representations to be true and reasonably relied upon

them to his detriment.

        59.     Carey acted maliciously toward Joseph or in intentional disregard of the rights of

Joseph in making these misrepresentations to Joseph.

        60.     As a result of Carey’s misrepresentations, Joseph suffered damages in an amount

to be determined at trial.

                COUNT SIX: STRICT LIABILITY MISREPRESENTATION
                                Against Green Jacket

        61.     Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

        62.     As further alleged above, on or about February 19, 2016, Carey, acting as

employee, agent, or otherwise on behalf of Green Jacket, represented to Joseph in a telephone

conversation that the Trophies had clear title and were unencumbered.

        63.     Carey’s representations were untrue in that the Trophies were subject to the

prohibitions on resale contained in the USGA Agreement.

        64.     Carey’s representations were untrue, deceptive, misleading or made recklessly

without caring whether they were true or false.

        65.     Carey knew or should have known that these representations were untrue or

recklessly made without caring whether they were true or false.

        66.     Joseph believed Carey’s misrepresentations to be true and relied upon them to his

detriment.

        67.     Green Jacket had an economic interest and stood to make a financial gain if



                                                  10
       Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 11 of 13



Joseph purchased the Trophies.

        68.     As a result of Carey’s misrepresentations, Joseph has suffered damages in an

amount to be determined at trial.

                  COUNT SEVEN: NEGLIGENT MISREPRESENTATION
                                  Against Green Jacket

        69.     Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

        70.     As further alleged above, on or about February 19, 2016, Carey, acting as

employee, agent, or otherwise on behalf of Green Jacket, represented to Joseph in a telephone

conversation that the Trophies had clear title and were unencumbered.

        71.     Carey’s representations were untrue in that the Trophies were subject to the

prohibitions on resale contained in the USGA Agreement.

        72.     Carey was negligent in making these untrue representations to Joseph.

        73.     Joseph believed Carey’s representations to be true and relied upon them.

        74.     As a result of Carey’s misrepresentations, Joseph suffered damages in an amount

to be determined at trial.

                    COUNT EIGHT: VIOLATION OF WIS. STAT. §100.18
                                 Against Green Jacket

        75.     Joseph realleges and incorporates the preceding paragraphs of this Complaint by

reference as if set forth in full herein.

        76.     As further alleged above, on or about February 19, 2016, Carey, acting as

employee, agent, or otherwise on behalf of Green Jacket, represented to Joseph in a telephone

conversation that the Trophies had clear title and were unencumbered.




                                                11
       Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 12 of 13



       77.     These representations were untrue, deceptive, or misleading in violation of Wis.

Stat. § 100.18, in that the Trophies were subject to the prohibitions on resale contained in the

USGA Agreement.

       78.     Carey knew these representations were untrue when he made them and made

these representations with the intent of inducing Joseph to purchase the Trophies.

       79.     Carey acted maliciously toward Joseph or in intentional disregard of the rights of

Joseph in making these misrepresentations to Joseph.

       80.     In undertaking purchasing the Trophies, Joseph reasonably relied upon Carey’s

representations to its detriment.

       81.     As a result, Joseph is entitled to recover damages in an amount to be determined

at trial, together with its reasonable attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Joseph respectfully requests that the Court enter judgment in its favor

and against the Defendants as follows:

       A.      Award judgment in Joseph’s favor on all counts;

       B.      Award Joseph his compensatory, consequential, and incidental damages, plus

interest, arising from Green Jacket’s breach of contract; Shirley’s, Byron’s and Green Jacket’s

breaches of warranty of title; and Green Jackets conversion and misrepresentations ;

       C.      Award Joseph’s reasonable costs and actual attorneys’ fees pursuant to Wis. Stat.

§§ 895.446 and 100.18 as against Green Jacket;

       D.      Award Joseph exemplary damages in the amount of three times the amount

awarded, plus any accrued interest as against Green Jacket; and

       D.      Award Joseph such further relief as the Court deems just and proper.




                                                  12
Case: 3:19-cv-00706-wmc Document #: 1 Filed: 08/29/19 Page 13 of 13



           PLAINTIFF JOSEPH LAUX HEREBY DEMANDS A
               JURY TRIAL ON ALL TRIABLE ISSUES.



Dated August 29, 2019.

                              DEWITT LLP


                              By:    s/ Shannon A. Allen____________
                                     Shannon A. Allen, SBN 1024558
                                     Matthew J. Hills, SBN 1086335
                                     13845 Bishop’s Drive, Suite 300
                                     Brookfield, WI 53005-6617
                                     Tel.: (262) 754-2840
                                     Fax: (262) 754-2845
                                     Email: saa@dewittllp.com
                                             mjh@dewittllp.com

                              ATTORNEYS FOR PLAINTIFF JOSEPH LAUX




                                13
